ON MOTION FOR REHEARING

PER CURIAM.
We deny Appellant’s motion for rehearing but withdraw our opinion of March 18, 1998, and substitute the following opinion:
Affirmed. The trial court’s decision not to take judicial notice of the evidence in question was not an abuse of discretion. Although sections 90.203 and 90.202(5), Florida Statutes, govern taking judicial notice of an official action of an executive department upon request of a party, the document here is not an official action of the agency, but, as recognized by the trial court, is a charging *628document serving to initiate further proceedings.
STONE, C.J., and GUNTHER and POLEN, JJ., concur.